Title: To James Madison from Francis Breuil, 26 February 1808
From: Breuil, Francis
To: Madison, James



Sir,
Philada. 26th. february 1808

Having not received yet an answer to the letter I had the honour of addressing you a few weeks ago, I now take the liberty of enclosing my application for permission of letting out a flag of truce to carry passengers to France.  Knowing that you have been indisposed and that your illness may be the cause of your Silence, I feel much reluctance to trouble you upon this Subject, but I am Sure that you will not take it amiss considering that a number of distressed French Families who had prevailed upon me to make application to you in their behalf, call daily upon me to have an answer.  You will therefore do me a particular favor by informing me Whether thes unfortunate people can have hopes of obtaining the object of their wishes.  I once more beg you will excuse the trouble I give you.  I am very respectfully, Sir, your most obt humble Servant

Fs. Breuil

